Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The Applicants’ preliminary amendment filed December 4, 2019 is acknowledged.  Claims 1-10 are amended.  Claims 11-12 added. Now, Claims 1-12 are pending.

Allowable Subject Matter
2.	Claims 1-12 are allowed.

3.	The following is an examiner's statement of reasons for allowance:
The present claims are allowable for at least the following reason(s) over the closest reference: JP430 (JP 2013 251430).
	JP430 discloses a curable silicone composition for die bonding comprising A) an alkenyl functional polyorganosiloxane, B) an Si-H functional polyorganosiloxane (e.g., trimethylsilyl end-capped poly(dimethyl-methylhydrogen)siloxane), C) an adhesion promoter (e.g., 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, etc.), D) a Pt hydrosilylation catalyst.  The composition can further contain a hydrosilylation retarder (e.g., 2-methyl-3-bytyn-2-ol, etc.) and fumed silica. ([0005] and [0011]-[0025]). The compositions are further described in Examples. For instance, Example 1 demonstrates the use of an adhesion promoter, a hydrosilylation retarder and fumed silica (BET 200 m2/g) in the amounts of 0.6 parts by mass, 0.003 parts by mass and 5.9 parts by mass, respectively, based on 100 parts by mass of the sum of the alkenyl functional polyorganosiloxane and the Si-H functional polyorganosiloxane. The composition has a Si-H/Si-C=C ratio of 0.6. The amount of the Pt in the composition is 2.9 ppm based on 100 parts by mass of the sum of the alkenyl functional polyorganosiloxane and the Si-H functional polyorganosiloxane. However, JP430 does not teach or fairly suggest the presently claimed amount of Pt (i.e., 10 ppm). Especially, one of ordinary skill in the art would appreciate that the amount of Pt would affect the cure rate that is closely related to the presently claimed scorch time (ts1) and vulcanization time. (tc90).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

klp
May 1, 2022
/KUO LIANG PENG/Primary Examiner, Art Unit 1765